Exhibit 10.55

Consulting Agreement

This Consulting Agreement (the “Agreement”) is between Hoth Consulting Inc.,
(“HCI”), with offices at 2240 Green St, Suite 5, San Francisco CA 94123 and
Seattle Genetics, Inc., having an office at 21823 – 30th Drive Southeast,
Bothell, Washington 98021 (“Client”).

 

1. Services

During the term of this Agreement HCI agrees to perform such advisory and
consultative services as the Client may request from time to time in the fields
of pharmaceutical product development and clinical research, particularly in
regard to advice on the clinical development of Client’s products (the
“Services”).

 

2. Term

This Agreement shall commence on June 1, 2006 and shall continue unless or until
terminated by either party, with or without cause, upon at least 30 days written
notice to the other. Notice may be by FAX with proof of receipt or e-mail with
proof of receipt. Either party may submit a proposed written amendment to this
Agreement at any time and such amendment shall be deemed effective 30 days after
submitted to the other party unless objected to in writing within the 30 day
period. In the event of termination, Client will pay HCI for all Services
performed prior to the effective date of termination and will reimburse HCI for
all actual expenses reasonably incurred prior to the effective date of
termination.

 

3. Compensation

HCI shall be paid at the rate of $400 per hour for Services provided pursuant to
this Agreement.

If Services are provided at a site outside of the San Francisco Bay Area, HCI
will be reimbursed by Client for all normal travel related expenses including
but not limited to hotel, meals, rental car, and coach class plane fare. Client
will also reimburse HCI for billable business expenses including but not limited
to express mail, courier, long distance telephone calls, and copying of large
documents. Invoices will be submitted as noted in Section 8.

When appropriate, work will be done on-site at Client’s facility, and Client
will provide suitable space and equipment for HCI’s needs.

Work under this Agreement will be directed by Clay B. Siegall, Ph.D., who shall
represent the Client and who shall be deemed authorized to act on Client’s
behalf.

HCI’s duties may be performed by its employees or by consultants hired by HCI
provided that HCI notifies Client in writing in advance of the performance of
Services of the identities of such consultants and Client agrees to the use of
such consultants.

HCI will not be responsible for errors, delays or any other consequences arising
from the failure of the Client or its employees to provide complete, timely and
accurate information or support to HCI. HCI will not be responsible for the
consequences of any inaccurate or incomplete information furnished by Client or
its employees to HCI when such inaccurate or incomplete information is used in
any work performed by HCI or its contractors or consultants.

 

4. Professional Standards

The manner and means used by HCI to perform the Services desired by the Client
are at the sole discretion and control of HCI. HCI’s Services will be performed
with and be the product of a competent and professional level of skill and
expertise.

 

1



--------------------------------------------------------------------------------

5. Independent Contractor Status

It is understood and agreed that HCI is an independent contractor, is not an
agent or employee of the Client, and is not authorized to act on behalf of the
Client. HCI agrees not to hold itself out as or represent itself as an employee,
agent, joint venture or partner of the Client. HCI employees will not be
eligible for any Client employee benefits, nor will the Client make any
deductions from any amounts payable to HCI for taxes or insurance.

HCI retains the right to provide services for other persons and entities during
the term of this Agreement.

 

6. Billing

HCI will submit invoices monthly and invoices will be deemed timely paid if
payment is received by HCI within 30 days of mailing to Client’s address as set
forth in this Agreement to the attention of Accounts Payable or such other
address as Client may designate in writing from time to time. HCI shall be
entitled to halt any new work if any invoices are not timely paid.

Invoices will show hours expended for Services on a daily basis. Travel expenses
will be submitted with receipts for any expenses over $50.00. Client will be
responsible for reformatting any invoices to meet their requirements.

 

7. Indemnity

Client shall indemnify, defend and hold HCI and its employees, officers,
directors, contractors, and consultants harmless from and against any and all
claims, losses, costs (including reasonable attorneys’ fees), expenses, damages,
obligations, or liabilities arising from or out of, or in any way related to
HCI’s rendition of any Services under this Agreement or with Client’s use or
application of the work or information presented by HCI in the performance of
Services pursuant to this Agreement, except to the extent caused by the gross
negligence or willful misconduct of HCI.

 

8. Limitation of Liability

HCI shall not be liable to Client for special, incidental, consequential or
punitive damages of any nature, for any reason, whether such liability is
asserted on the basis of contract, tort or otherwise and whether or not HCI is
warned of the possibility of such damages. The parties agree that the liability
of HCI for direct damages to Client from any cause and under any legal theory
shall be limited to and shall in no event exceed the amount actually paid to HCI
by Client for Services under this Agreement.

 

9. Intellectual Property

All information and data, whether patentable or not, newly created by HCI as
part of the performance of Services for Client and also delivered to Client
pursuant to this Agreement shall become the property of the Client. If
patentable subject matter results from this work, HCI, at no cost to HCI, shall
assist Client in preparation and prosecution of covering patent applications and
shall execute any documents necessary to assign title in such applications to
Client. Client will compensate HCI for the time and effort involved in such
activities during or after the term of this Agreement at HCI’s then current
rates.

 

10. Confidentiality

“Confidential Information” shall mean any confidential or trade secret
information which is disclosed to HCI by Client or developed by HCI in carrying
out the Services for the Client under this Agreement provided that the term
“Confidential Information” does not include information which

(a) is part of the public domain without violation of this Agreement; or

 

2



--------------------------------------------------------------------------------

(b) is known to HCI prior to disclosure to HCI by the Client as evidenced by
written records; or

(c) is lawfully obtained by HCI from a third party which third party is not
bound by similar confidentiality obligations; or

(d) is developed by HCI completely independently of any such disclosure by
Client as evidenced by written records; or

(e) is disclosed pursuant to administrative or judicial action, provided that
HCI shall promptly after getting knowledge or receiving notice of such action,
notify the Client thereof and give the Client the opportunity to seek any other
legal remedies so as to maintain such Confidential Information in confidence.

Confidential Information will be accepted by HCI in confidence and will not,
without prior written permission of the Client, be disclosed to others or used
for the benefit of others or used by HCI for its own benefit, other than in
providing consulting Services to the Client. Such obligations of confidentiality
and non-use shall terminate seven years from the expiration or termination of
this Agreement. It is understood and agreed that any information disclosed by
HCI to Client in the performance of HCI’s Services hereunder may be used by the
Client as it sees fit. HCI warrants that it is entitled to provide the Services,
to make such non-confidential disclosures to Client, and that such Services and
disclosures to Client will not breach a confidential or other business
relationship with any third party.

 

11. General Terms

This Agreement contains the complete statement of the Agreement between the
parties with regard to the consulting relationship and it supersedes all prior
proposals or agreements, written or oral, between the parties. This Agreement
cannot be modified or altered except by written documentation duly executed by
both parties. In the event of any controversy, claim or dispute between the
parties hereto arising out of or relating to this Agreement or breach thereof,
the prevailing party shall be entitled to recover from the losing party
reasonable attorney’s fees, costs, and expert witness fees, including attorney’s
fees and costs incurred on or after appeal or attorney’s fees incurred after
judgment in the collection process. Expert witness fees shall be recoverable
pursuant to proof at trial or memorandum of costs. This Agreement will be
governed by and construed in accordance with the laws of the State of California
excluding that body of law pertaining to conflict of laws. If any provision of
this Agreement is for any reason found to be unenforceable, the remainder of
this Agreement will continue in full force and effect. Proper venue for any
action brought with regard to this Agreement shall be the County of San
Francisco, State of California.

 

3



--------------------------------------------------------------------------------

    Hoth Consulting Inc. Dated: May 30, 2006     By   /s/ Daniel F. Hoth      
Daniel F. Hoth, M.D.       President     Seattle Genetics, Inc. Dated: June 8,
2006     By   /s/ Clay B. Siegall       Clay B. Siegall       President & CEO

 

 

4